The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 20, 2015

                                       No. 04-14-00646-CR

                                  Sonny James HERNANDEZ,
                                           Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                    From the 81st Judicial District Court, Frio County, Texas
                              Trial Court No. 13-07-00115-CRF
                           Honorable Stella Saxon, Judge Presiding

                                         ORDER
         By order dated December 12, 2014, appellant was ordered to provide written proof by
December 22, 2014, that the fee for preparing the reporter’s record was paid. The order stated
that if appellant failed to provide written proof by the stated deadline, appellant’s brief would be
due on January 12, 2015, and this court would consider only those issues or points raised in
appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP. P.
37.3(c). Appellant did not file the required proof in response to this court’s order, and the brief
also has not been filed.

        Appellant’s attorney is ORDERED to respond to this court in writing within ten days of
the date of this order. The response should state a reasonable explanation for failing to timely
file the brief and demonstrate the steps being taken to remedy the deficiency. If appellant’s
attorney fails to file an adequate response within ten days, this appeal will be abated to the trial
court for an abandonment hearing, and the trial court will be asked to consider whether sanctions
are appropriate. TEX. R. APP. P. 38.8(b)(2).

                                                      _________________________________
                                                      Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of January, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court